UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

REMY ENTERPRISE GROUP, LLC, et al.

                          Plaintiffs,
                                                                   Civil Action No. 13-461 (BAH)
                          v.
                                                                   Judge Beryl A. Howell
FREDERICK DAVIS, et al.

                          Defendants.


                                        MEMORANDUM OPINION

        This tort action stems from an incident between one of the plaintiffs, Makini Chaka

(“Chaka”), and one 1 of the defendants, Frederick Davis, that occurred in a Washington, D.C.

nightclub in January 2011. Pending before the Court is Defendant Davis’ Motion to Dismiss the

Amended Complaint, ECF No. 14, on the grounds of res judicata, statute of limitations, and

failure to state a claim upon which relief can be granted. 2 Since the Court finds the claims in the

instant matter could have been raised in a separate Washington, D.C. Superior Court action

between the instant parties that has proceeded to judgment, Defendant Davis’ motion is granted.

I.      BACKGROUND

        Defendant Davis argues that all of the claims set forth in the instant matter could have

been raised in a suit filed by Plaintiff Chaka against Defendant Davis in D.C. Superior Court.

See Def.’s Mem. Supp. Mot. Dismiss (“Def.’s Mem.”) at 2, ECF No. 14-1. It is therefore helpful



1
  The plaintiffs’ Amended Complaint, ECF No. 12, which is the operative complaint in this action, names, in
addition to Defendant Davis, “one or more John Does” as defendants, but the plaintiffs have not moved to amend
their pleading to name any of the unnamed defendants, nor have they served the Amended Complaint on any
defendants other than Davis.
2
  As part of his Motion to Dismiss, the defendant requested a hearing. Def.’s Mem. Supp. Mot. Dismiss (“Def.’s
Mem.”) at 19, ECF No. 14-1. In light of the ample briefing provided by the parties, the request is denied. See LCvR
7(f).

                                                        1
to first describe the events on which both suits are based, before discussing the D.C. Superior

Court case and the instant matter.

         A.       The Events In Question

         Plaintiff Chaka is the sole member of Plaintiff Remy Enterprise Group, LLC (“Remy”),

which “engages in the business of arranging celebrity appearances at public and private events.”

Am. Compl. ¶¶ 3–4. 3 The plaintiffs’ business model is predicated upon receiving portions of the

appearance fees generated by the plaintiffs’ clients, who are primarily professional athletes and

entertainers. See id. ¶ 7. Plaintiff Chaka and Defendant Davis met in 2008 and occasionally

attended events together until January 2010, when the two ceased speaking with each other. See

id. ¶¶ 8–9, 12.

         In January 2011, Plaintiff Chaka and Defendant Davis encountered each other at a

Washington, D.C. nightclub. Id. ¶ 12. During the encounter, Plaintiff Chaka threw the contents

of her drink into Defendant Davis’ face after he grabbed her wrist. Findings of Fact,

Conclusions of Law, and Order (“FOF”) ¶ 9, Chaka v. Davis, D.C. Super. Ct. Case No. 2011 CA

190 B, ECF No. 17-1. 4 Defendant Davis subsequently emptied a carafe of juice on Plaintiff

Chaka’s face and head and threw the carafe at Plaintiff Chaka, hitting her in the face. Id. ¶¶ 10–

11. Plaintiff Chaka “suffered a cut and bruise to her lip from the impact of the carafe.” Id. ¶ 12.

Plaintiff Chaka “reported the incident to the police.” Am. Compl. ¶ 12.

         Plaintiff Chaka “cancelled ‘somewhere between 8 to 10’ contracts [for appearances with

her clients] immediately following the incident,” purportedly because her “‘face was still



3
  For the purposes of a motion to dismiss, the facts in the plaintiffs’ Amended Complaint are taken as true. See, e.g.,
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
4
  A court may take “judicial notice of facts on the public record” in other proceedings, Covad Comm’s Co. v. Bell
Atl. Corp., 407 F.3d 1220, 1222 (D.C. Cir. 2005), and the Findings of Fact in the D.C. Superior Court action were
filed with this Court by the plaintiffs as an exhibit to the plaintiffs’ Supplemental Memorandum in Opposition to the
Defendant’s Motion to Dismiss, ECF No. 17.

                                                          2
swollen,’ . . . [meaning] she ‘could not be out in public with’” her clients. FOF ¶¶ 17–18. The

plaintiffs allege that immediately after the incident, “in January or February of 2011,” Defendant

Davis “began attacking [Plaintiff] Chaka’s character,” by stating she “and her business,

[Plaintiff] Remy, were engaged in the business of procuring prostitutes for professional athletes.”

Am. Compl. ¶ 14. The plaintiffs deny the veracity of these statements. Id. ¶ 15. As a result of

the “viral dissemination of the misinformation” allegedly stated by Defendant Davis to others,

“tens of thousands of sports and celebrity-news enthusiasts” learned of the incident between

2011 and 2013. See id. ¶¶ 16–17. The plaintiffs allege that these statements caused them to “be

held up to public ridicule and contempt, and deterred others from associating with them.” Id. ¶

20. The plaintiffs allege that as a result of these statements, the plaintiffs lost more than half

their income. See id.

       The plaintiffs further allege that in December 2012, Defendant Davis made comments to

two nightclub promoters that caused the promoters to keep Plaintiff Chaka out of an event she

had planned with a client. Id. ¶ 34. The plaintiffs allege that these comments resulted in the loss

of payment for the December 2012 event, for which the plaintiffs were to be paid $1,000, and

damaged the plaintiffs’ ability to plan future events. Id.

       B.      The D.C. Superior Court Action

       Plaintiff Chaka “filed a pro se Complaint on January 10, 2011, alleging claims for

‘harassment’ and ‘personal injury’” but “at trial, Plaintiff [Chaka] proceeded solely on the tort of

assault, and withdrew the harassment claim with prejudice.” FOF at 1. The plaintiffs state that

Plaintiff Chaka obtained a preliminary injunction “restraining [Defendant] Davis from [Plaintiff

Chaka’s] immediate presence” on February 11, 2011. Am. Compl. ¶ 12. Plaintiff Chaka sought

damages consisting of medical expenses, compensatory damages, lost wages, damages for “pain



                                                  3
and suffering, emotional distress, and inconvenience,” punitive damages, and a permanent

injunction to keep Defendant Davis from contacting her. See FOF at 9–15. A bench trial was

held on March 11, 2013. FOF at 1.

         Although the D.C. Superior Court suit ostensibly concerned only the alleged assault at

the nightclub, during the bench trial, Plaintiff Chaka testified at length about the events that

occurred in the days and weeks that followed. Plaintiff Chaka discussed media coverage of the

incident in the following days, noting she had seen “[p]robably over 100 articles” about the

incident, many of which mentioned her. See Def.’s Mem. Ex. B (Chaka v. Davis, D.C. Super.

Ct. Case No. 2011 CA 190 B, Trial Tr.) (“Tr.”) 5 at 39:8-14, ECF No. 14-4. She testified that her

reputation had been damaged by the incident and the resulting media coverage, which caused her

to become depressed. See id. at 39:15–40:13; see also Tr. at 69:8-12, ECF No. 14-5 (“For quite

some time, I could not eat. I could not sleep. I was just looked upon as this bad person. Like I

can’t even Google my name now without feeling some type of way because my whole reputation

is just slandered.”). Her testimony included allegations that she had been “labeled . . . as a pimp”

and “as a madam.” Tr. at 41:7-8, ECF No. 14-4. Additionally, she testified that she felt her

privacy had been violated by the media coverage surrounding the event and her reputation had

been harmed by statements Defendant Davis made to the media. Id. at 42:1–44:7.

         Regarding her business, Plaintiff Chaka testified that “[r]ight after the incident happened

and hit the news, [she] had to cancel several contracts at that time.” Id. at 48:5-7. According to

Plaintiff Chaka, the media coverage caused “[a] lot of nightclubs . . . not [to] want to do business

with [her] anymore at that point because of the incident that happened. They were afraid –


5
  Due to its length, the transcript from the bench trial was filed in six parts as exhibits to Defendant Davis’ Motion to
Dismiss the Amended Complaint. See Def.’s Mem. Ex. B Parts 1-6, ECF Nos. 14-4, 14-5, 14-6, 14-7, 14-8, 14-9.
References to the transcript will be identified by ECF number as well as by page and line number where the relevant
testimony is located.

                                                           4
because [the nightclub where the incident occurred] was on the news, they did not want to be the

next – quote/unquote – club on the news for any issues or anything that was going on.” Id. at

48:12-17.

        Plaintiff Chaka testified that after the 2011-2012 football season ended, she “was unable

to work for quite some time,” and that when she “started showing up with [her] regular

girlfriends at clubs, not doing any business at all, [club owners] were saying that [she] was

soliciting prostitution because [Defendant Davis] was telling club owners that [she] was a pimp

and [she] was just coming out with prostitutes.” Id. at 48:17-25; Tr. at 49:1, ECF No. 14-5.

Plaintiff Chaka’s counsel asked her to describe the impact of the incident and resulting media

coverage on her business from the time of the incident to the time of the trial. See Tr. at 49:12-

14, ECF No. 14-5. Plaintiff Chaka responded that she “lost every single client” she had, “was

just laughed at for quite some time,” and “had to start over.” Id. at 49:15-25. She also testified

that she believed Defendant Davis “essentially ruined my entire business through media, through

word of mouth, through everything.” Id. at 51:9-10. 6

        During closing arguments, Plaintiff Chaka’s counsel admitted that the D.C. Superior

Court had heard testimony about Defendant Davis and “his associates’ efforts to slander, libel or

tortuously interfere with [Plaintiff] Chaka’s contacts,” but stated those claims were “not the

subject of this suit. This suit is about the personal injury alone.” Tr. at 233:18-25, ECF No. 14-

8. Plaintiff Chaka’s counsel specifically argued that “whether [Defendant] Davis told the media

[about the incident] or not, [Plaintiff Chaka] was on every blog, every news station that wanted

to cover this story the next day. Her privacy that she holds so dear was eliminated. And we’re

not asking for the Court to assign fault for that to [Defendant] Davis for what the media did. But

6
 The judge in the Superior Court action overruled Plaintiff Chaka’s objection to a defense question regarding the
impact of the incident on Plaintiff Chaka’s business in the face of the plaintiff’s “long claim of damages about
business and [the] impact to business” due to Defendant Davis’ alleged actions. See Tr. at 87:10-18.

                                                         5
it certainly goes to [Plaintiff Chaka’s] emotional distress and to the punitive damages that should

be imposed in this case.” Id. at 234:8-15. Moreover, Plaintiff Chaka’s counsel argued that the

reputational damage to be considered by the D.C. Superior Court continued to affect her up to

the date of the trial, Tr. at 237:17-25, ECF No. 14-9, and that Defendant Davis “picked on her.

And he’s been picking on her since this case ended,” id. at 250:8-9. 7

         The D.C. Superior Court expressed confusion with the argument of Plaintiff Chaka’s

counsel, because it appeared that she was laying out the elements of claims for libel and slander,

intentional infliction of emotional distress, and tortious interference with contract, but those

claims were not made. See id. at 238:19–239:9; id. at 245:15-17 (questioning from Superior

Court about Plaintiff Chaka’s counsel’s argument, because the argument “sound[ed] like . . . a

tortious interference with contractual relationships argument – which [Plaintiff Chaka did] not

have a cause of action for.”). The counsel clarified that she wished to “separate the claim that is

in this case from other claims that may be related to the incident that are not brought here today.”

Id. at 239:10-12.

         The D.C Superior Court entered judgment for Plaintiff Chaka on September 17, 2013, in

the amount of $19,761, and entered a one year injunction against Defendant Davis requiring him

to stay at least seventy-five feet away from Plaintiff Chaka until September 17, 2014. FOF at

14–15.

         C.       The Instant Matter

         Shortly after the bench trial in the D.C. Superior Court case (“Chaka I”), the plaintiffs

filed the instant matter before this Court. See Compl., ECF No. 2 (April 9, 2013). As amended,

the plaintiffs raise claims for defamation, Am. Compl. ¶¶ 13–21; invasion of privacy, id. ¶¶ 22–


7
 Plaintiff Chaka’s counsel’s use of the word “case” appears to refer to the nightclub incident itself, not the D.C.
Superior Court lawsuit.

                                                           6
28; tortious interference with contractual relations, id. ¶¶ 29–36, and intentional infliction of

emotional distress, id. ¶¶ 37–41. While Defendant Davis’ motion to dismiss was pending, the

D.C. Superior Court released its findings of fact and conclusions of law in Chaka I, which the

plaintiffs promptly filed as a supplemental memorandum in this case. See Suppl. Mem. Opp.

Def.’s Mot. Dismiss, ECF No. 17. In light of this filing, the Court gave the parties the

opportunity to file supplemental briefing regarding Defendant Davis’ claim preclusion

arguments. See Minute Order (Sept. 18, 2013).

II.    LEGAL STANDARD

       “The preclusive effect of a judgment is defined by claim preclusion and issue preclusion,

which are collectively referred to as ‘res judicata.’” Taylor v. Sturgell, 553 U.S. 880, 892

(2008). Claim preclusion “forecloses ‘successive litigation of the very same claim, whether or

not relitigation of the claim raises the same issues as the earlier suit.’” Id. (quoting New

Hampshire v. Maine, 532 U.S. 742, 748 (2001)). In contrast, issue preclusion, which was “once

known as ‘collateral estoppel’ and ‘direct estoppel,’” bars “successive litigation of an issue of

fact or law actually litigated and resolved in a valid court determination essential to the prior

judgment, even if the issue recurs in the context of a different claim.” Id. at 892 and n.5 (internal

quotations and citations omitted); see also U.S. Postal Serv. v. Am. Postal Workers Union, 553

F.3d 686, 696 (D.C. Cir. 2009) (“Under collateral estoppel, once a court has decided an issue of

fact or law necessary to its judgment, that decision may preclude relitigation of the issue in a suit

on a different cause of action involving a party to the first case.”) (internal quotation marks and

citation omitted). The Supreme Court has explained that these preclusion doctrines serve the

important functions to “protect against ‘the expense and vexation attending multiple lawsuits,

conserv[e] judicial resources, and foste[r] reliance on judicial action by minimizing the



                                                  7
possibility of inconsistent decisions.’” Taylor, 553 U.S. at 892 (quoting Montana v. United

States, 440 U.S. 147, 153-154 (1979)) (alteration in original).

       Generally, a plaintiff is expected to “present in one suit all the claims for relief that he

may have arising out of the same transaction or occurrence.” U.S. Indus., Inc. v. Blake Constr.

Co., Inc., 765 F.2d 195, 205 (D.C. Cir. 1985) (quoting 1B J. Moore, Moore’s Federal Practice, ¶

0.410[1] (1983)). Under the doctrine of res judicata (claim preclusion), a final judgment on the

merits in a prior suit involving the same parties bars subsequent suits based on the same cause of

action. See Montana, 440 U.S. at 153; Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326 n.5,

(1979). “Whether two cases implicate the same cause of action turns on whether they share the

same ‘nucleus of facts.’” Apotex, Inc. v. FDA, 393 F.3d 210, 217 (D.C. Cir. 2004) (quoting

Drake v. FAA, 291 F.3d 59, 66 (D.C. Cir. 2002)). Parties are thus prevented from relitigating in

a separate proceeding “any ground for relief which they already have had an opportunity to

litigate[,] even if they chose not to exploit that opportunity,” and regardless of the soundness of

the earlier judgment. Hardison v. Alexander, 655 F.2d 1281, 1288 (D.C. Cir. 1981); I.A.M. Nat’l

Pension Fund v. Indus. Gear Mfg. Co., 723 F.2d 944, 949 (D.C. Cir. 1983) (noting that res

judicata “forecloses all that which might have been litigated previously” (citation omitted)).

III.   DISCUSSION

       Defendant Davis argues that Plaintiff “Chaka was required, and had the opportunity, to

raise in Chaka I her claims for defamation, invasion of privacy, tortious interference and

intentional infliction of emotional distress.” Def.’s Mem. at 9. The plaintiffs contend that the

instant suit is not based on the January 2011 incident at a D.C. nightclub, but on events “leading

up to and following the trial in Chaka I, [wherein Plaintiff] Chaka learned that a campaign of lies

about her and her business, [Plaintiff] Remy, persisted.” Pl.’s Opp’n Def.’s Mem. (“Pl.’s



                                                  8
Opp’n”) at 2, ECF No. 15 (emphasis in original). Moreover, the plaintiffs assert that “[t]he four

claims at bar could not have been conveniently raised in the Chaka I complaint[;]” that the

instant suit “does not raise the specter of a verdict that is inconsistent with the verdict in Chaka

I[;]” and that finding “res judicata precludes this action is to find that [Plaintiff] Chaka’s

exercise of her legal right to file suit in Chaka I grants [Defendant] Davis immunity, carte

blanche, to further harass, assault, and defame [Plaintiff] Chaka and her company.” Id. at 4. The

plaintiffs’ arguments are unavailing.

       First, the plaintiffs’ statement of the events giving rise to the instant matter proves too

much: the plaintiffs assert that they discovered the alleged “campaign of lies” persisted between

April 2012 and May 2013. Id. at 2. By definition, discovering that a campaign “persisted”

indicates that the campaign must have been ongoing from an earlier date and that the plaintiffs

were aware of it. The testimony in Chaka I bears this proposition out. Plaintiff Chaka testified

repeatedly that immediately after the nightclub incident, Defendant Davis began making

allegedly defamatory comments to the media and others about Plaintiff Chaka; that the plaintiffs’

business interests collapsed in the immediate aftermath of the incident and the resulting media

coverage; that Plaintiff Chaka’s privacy was violated; and that the plaintiffs’ contracts were

cancelled. See Tr. at 39:8-14, ECF No. 14-4; id. at 39:15–40:13; id. at 41:7-8; id. at 42:1–44:7;

Tr. at 69:8-12, ECF No. 14-5.

       Indeed, during Plaintiff Chaka’s counsel’s closing argument in Chaka I, in response to a

question from the Superior Court about whether the plaintiff was making a claim for lost

business, intentional infliction of emotional distress, defamation, and interference with contract,

see Tr. at 238:23–239:2, ECF No. 14-9, Plaintiff Chaka’s counsel stated that she wanted “to

separate the claim that is in this case from other claims that may be related to the incident that



                                                  9
are not brought here today,” id. at 239:10-12 (emphasis added). This admission in Chaka I

further bolsters Defendant Davis’ argument here that all of the claims raised in this matter could

have been raised in Chaka I and were related to the incident at the nightclub.

         The cases cited by the plaintiffs in support of their arguments support the application of

res judicata here. In Porter v. Shah, 606 F.3d 809, 814 (D.C. Cir. 2010), the D.C. Circuit upheld

a district court’s dismissal of claims on res judicata grounds because, even though the plaintiff in

that matter had not had any opportunity for discovery or an evidentiary hearing on his Title VII

retaliation claims, he “had the opportunity to—and did—submit extensive documentary

evidence” to support his claims in a previous suit. The D.C. Circuit found that, once the plaintiff

had an opportunity to raise his claims—in the context of a civil contempt proceeding—the

plaintiff could not have a proverbial “second bite at the apple” by raising his claims anew in a

different suit. See id. In the instant matter, the plaintiffs were aware of the claims raised here

during Chaka I and, in fact, testified so extensively about them in Chaka I that the Superior

Court had to question the plaintiff’s counsel on multiple occasions to determine whether those

claims were, in fact, being raised in that case. See Tr. at 238:23–239:2, ECF No. 14-9; id. at

245:15-17. Although the plaintiff made clear that she was “separat[ing] the claim that is in

[Chaka I] from other claims that may be related to the [nightclub] incident that are not brought

here today,” id. at 239:10-12, such a separation is irrelevant to the res judicata analysis, see

Porter, 606 F.3d at 814 (noting res judicata applies when “the litigants or their privies . . . had a

full and fair opportunity to raise the claim in an earlier proceeding.” (quoting Nixon v. United

States, 978 F.2d 1269, 1298 (D.C. Cir. 1992) (Henderson, J. concurring)) (emphasis added). 8


8
  Notably, although neither party addresses it in their briefing, Plaintiff Remy is properly considered a “privy” of
Plaintiff Chaka, since Plaintiff Remy is an LLC whose sole member is Plaintiff Chaka, Am. Compl. ¶ 4, and the
Amended Complaint does not, in any way, differentiate the claims being raised on behalf of Plaintiff Remy from
those of Plaintiff Chaka, see generally Am. Compl. Thus, since neither party argues that Plaintiff Remy has raised

                                                         10
Unlike in Porter, where the plaintiff did not have the opportunity for an evidentiary hearing on

his claims but still was precluded from raising those claims in a new matter, here Plaintiff Chaka

presented evidence relevant to each of her instant claims during the trial in Chaka I, purportedly

as part of her claim for emotional distress damages in that action. See Tr. at 239:13-18, ECF No.

14-9.

         The plaintiffs rely on Wallace v. Skadden, Arps, Meagher, & Flom, 715 A.2d 873, 887

(D.C. 1998), for the proposition that “‘[N]othing in the rule against splitting a cause of action

prevents a plaintiff from later bringing claims that . . . could not have been anticipated when the

first suit was filed.’” Pls.’ Opp’n at 2 (brackets in original). Although this is an exception to the

application of res judicata, it comes with a caveat: it only applies “when evidence [of the claims

at issue] . . . could not have been discovered with due diligence.” Id. (quoting Guerrero v.

Katzen, 774 F.2d 506, 508 (D.C. Cir. 1985)); see also Grausz v. Englander, 321 F.3d 467, 473–

74 (4th Cir. 2003) (noting res judicata does not apply when the plaintiff did not know and had no

reason to know of claims during previous litigation). Plaintiff Chaka presented evidence

pertaining to each of the claims raised in the instant matter during Chaka I, see Part I.B. supra,

with the exception of the tortious interference with contract claim stemming from an incident at a

nightclub on December 23, 2012. That claim arose at least three months before the trial in

Chaka I and more than eight months before the judgment. See Am. Compl. ¶¶ 33–35. Although

some of the defendants’ actions in the instant matter occurred in 2012 and 2013, see Am. Compl.

¶¶ 16–17, 25, 33, there is nothing in the Amended Complaint, the record, or the plaintiffs’

any issues or claims in this matter that could not have been raised by Plaintiff Chaka in Chaka I, Plaintiff Remy is
similarly bound by Chaka I on res judicata grounds. See Capitol Hill Grp. v. Pillsbury, Winthrop, Shaw, Pittman,
LLC, 569 F.3d 485, 490 (D.C. Cir. 2009) (“Under the doctrine of res judicata, or claim preclusion, a subsequent
lawsuit will be barred if there has been prior litigation (1) involving the same claims or cause of action, (2) between
the same parties or their privies, and (3) there has been a final, valid judgment on the merits, (4) by a court of
competent jurisdiction.”) (quoting Smalls v. United States, 471 F.3d 186, 192 (D.C. Cir. 2006) (internal quotation
marks omitted and emphasis added); Natural Resources Defense Council v. EPA, 513 F.3d 257, 260 (D.C. Cir.
2008) (same).

                                                          11
briefing to indicate why these actions “could not have been discovered with due diligence.”

Wallace, 715 A.2d at 887 (quoting Guerrero, 774 F.2d at 508) and raised in Chaka I. As

Defendant Davis points out, the “Plaintiffs were clearly aware of the grounds for their . . . actions

[in the instant matter] well before the judgment, trial, pretrial, or typical pretrial discovery

deadlines in” Chaka I. Def.’s Reply Pls.’ Opp’n Defs.’ Suppl. Mem. Supp. Mot. Dismiss at 3,

ECF No. 20. Thus, the plaintiffs have provided no reason why the lack of knowledge exception

to res judicata should apply here.

        Stanton v. District of Columbia Court of Appeals, 127 F.3d 72, 77 (D.C. Cir. 1997),

another case relied upon by the plaintiffs, amply illustrates why their claims are precluded here

and refutes their second argument, that the claims at issue in this matter could not have been

conveniently raised in Chaka I. Pl.’s Opp’n at 4. In Stanton, the D.C. Circuit examined whether

a lawyer’s claims relating to the procedural process by which the D.C. Court of Appeals declined

to reinstate his license were barred on res judicata grounds because of his previous suits

regarding his original suspension. Stanton, 127 F.3d at 74–75. The D.C. Circuit found that they

did not, since the plaintiff’s previous suits had been seeking to vacate his suspension from the

D.C. Bar while the suit under consideration challenged procedural aspects of the plaintiff’s

petition for reinstatement, an entirely separate set of circumstances. See id. at 77. The Stanton

court pointed out that, under the “transactional” approach to res judicata, any claims that arise

“with respect to all or any part of the transaction, or series of connected transactions, out of

which the action arose” are precluded. Id. at 78 (quoting Smith v. Jenkins, 562 A.2d 610, 613

(D.C. 1989)). The D.C. Circuit further defined a “transaction” as a grouping of factual

circumstances to be determined “‘pragmatically,’ considering ‘whether the facts are related in

time, space, origin, or motivation, whether they form a convenient trial unit, and whether their



                                                  12
treatment as a unit conforms to the parties expectations or business understanding and usage.’”

Id. (quoting RESTATEMENT (SECOND) OF JUDGMENTS § 24(2) (1982)).

       Here, the claims raised in the instant matter “form a convenient trial unit” with those

raised in Chaka I. In fact, they form such a convenient trial unit that it appears evidence

regarding the instant claims was actually presented in Chaka I. See Part I.B supra. While the

court in Stanton found that the plaintiff’s claims were not precluded because “Federal law is

clear that post-judgment events give rise to new claims,” id. at 78 (emphasis omitted), none of

the claims raised in the instant matter occurred before the September 17, 2013 judgment in

Chaka I, see generally Am. Compl. Stanton, rather than supporting the plaintiffs’ contention that

res judicata does not apply here, shows that when, as in this suit, claims represent a convenient

trial unit, arise out of the same incident, and occur prior to judgment in a previous case, those

claims are precluded from being raised in future suits.

       The plaintiffs’ reliance on Shin v. Portals Confederation Corp., 728 A.2d 615, 618 (D.C.

1999), is also misplaced. In that case, the D.C Court of Appeals held that a plaintiff’s claims that

were voluntarily dismissed without prejudice in a prior proceeding were nevertheless barred by

res judicata in a new proceeding because they “might have been raised in the prior action.” Id.

In that case, the court found a fraudulent misrepresentation claim barred because it could have

been raised in a prior action as a counterclaim or a defense in a previous breach of contract

action. See id. at 618–19. The court in Shin further instructed that courts consider “the nature of

the two actions and the facts sought to be proved in each one” in determining whether claims in a

subsequent action should be precluded on res judicata grounds because of a prior action. Id. at

619 (quoting Amos v. Shelton, 497 A.2d 1082, 1085 (D.C. 1985)). Here, the facts sought to be

proved in the instant matter were actually set forth in Chaka I as part of Plaintiff Chaka’s



                                                 13
emotional distress claims. See Tr. at 239:13-18, ECF No. 14-9. Therefore, Shin supports

Defendant Davis’ argument that the instant claims could have been raised in Chaka I and arose

out of the same transaction, precluding them from being raised here.

        The plaintiffs rely on Jackson v. District of Columbia, 412 A.2d 948 (D.C. 1980), for the

proposition that res judicata is not an automatic bar to subsequent claims because in that case

“an earlier suit for false arrest did not bar a later suit for excessive force by the arresting

officers.” Pl.’s Opp’n Def.’s Suppl. Mem. Supp. Mot. Dismiss at 3, ECF No. 19. Jackson is

inapposite since, in that case, the defendants did not raise a res judicata defense to the excessive

force claim brought in the later suit, see Jackson, 412 A.2d at 955 (“The district court’s opinion

does not dispose of [the infliction of emotional distress and assault and battery claims] because it

dealt only with the arrest.”), and the law is clear that res judicata can be waived if the party

entitled to assert it fails to do so, see FED. R. CIV. P. 8(c) (listing res judicata as affirmative

defense that must be stated in a responsive pleading); Poulin v. Bowen, 817 F.2d 865, 869 (D.C.

Cir. 1987) (“[A]ny res judicata defense was also waived by the [defendant’s] failure to raise it in

answer to [the plaintiff’s] complaint.”). Since, in Jackson, the res judicata defense was not

raised with regard to the later charges,—the claims were instead dismissed for failure to state a

claim, Jackson, 412 A.2d at 956–57—that case is inapposite to the instant matter, where the res

judicata defense has been pursued by Defendant Davis since the outset of this litigation.

        Molovinsky v. Monterey Co-op, Inc., 689 A.2d 531, 533 (D.C. 1996), and Montana,

similarly offer no help for the plaintiffs, despite their reliance on these cases. Molovinsky states

only that “a final judgment on the merits embodies all of a party’s rights arising out of the

transaction involved, and precludes relitigation in a subsequent proceeding of all issues arising

out of the same cause of action between the same parties or their privies, whether or not the



                                                   14
issues were raised in the first trial.” Molovinsky, 689 A.2d at 533 (internal quotation marks and

citations omitted). The situation described in Molovinsky is exactly the case here: the instant

claims arise out of the same transaction—the incident at the nightclub and the subsequent media

coverage—that was adjudged in Chaka I. Montana, which the plaintiffs cite for the proposition

that a court should not apply res judicata when there is no danger of inconsistent verdicts, states

only that such inconsistent verdicts are one of several reasons that the doctrine exists. 440 U.S.

at 153–54. Indeed, Montana notes that the doctrine also “conserves judicial resources” and

“fosters reliance on judicial action,” two factors that would be advanced by the application of res

judicata here, since the plaintiffs have already had a “full and fair opportunity to litigate” their

claims in Chaka I. See id. Preclusion here would save judicial resources by avoiding another

trial when these claims could have been raised in Chaka I, and encourages reliance on judicial

action by not disturbing the ruling in Chaka I, which was predicated on the events surrounding

the same incident at issue here.

       Finally, the plaintiffs’ argument that applying res judicata to the instant matter would

somehow give Defendant Davis “carte blanche[] to further harass, assault, and defame [Plaintiff]

Chaka and her company,” Pl.’s Opp’n at 4, an argument made without citing to any legal

authority, fails on its face. If Defendant Davis were to commit any of the acts outlined by the

plaintiffs, it is conceivable that Defendant Davis could be found in violation of the permanent

injunction entered in Chaka I or those actions could give rise to a new suit. What matters for this

case is whether the plaintiffs have demonstrated that the Amended Complaint raises claims that

could not have been brought, assuming due diligence on the part of the plaintiffs, in Chaka I. As

described supra, the plaintiffs have not done so.




                                                  15
IV.    CONCLUSION

       For the foregoing reasons, Defendant Davis’ motion to dismiss the amended complaint

on res judicata grounds is granted, since all the claims in the instant matter arise from the same

transaction that gave rise to Chaka I and could have been litigated in Chaka I. Since the Court’s

finding is dispositive as to the entire matter against Defendant Davis, it need not reach Defendant

Davis’ other arguments regarding the applicable statute of limitations or the alleged failure to

state a claim. Moreover, in the absence of any service of the Amended Complaint on the Doe

defendants within 120 days of filing the Amended Complaint, the entire action is dismissed with

prejudice.

       An appropriate Order accompanies this Memorandum Opinion.


                                                                      Digitally signed by Beryl A. Howell
                                                                      DN: cn=Beryl A. Howell, o=District
       Date: March 13, 2014                                           Court for the District of Columbia,
                                                                      ou=District Court Judge,
                                                                      email=howell_chambers@dcd.usc
                                                                      ourts.gov, c=US
                                                                      Date: 2014.03.13 09:54:59 -04'00'
                                                      __________________________
                                                      BERYL A. HOWELL
                                                      United States District Judge




                                                16